On appeal, appellant first argues that the district court should
                not have awarded respondent primary physical custody of the parties'
                minor child. Both the parties agreed to the custodial arrangement
                providing respondent with primary physical custody, and while appellant
                now argues that he would not agree to the same custody agreement, he
                never challenged the validity of that agreement in the district court. As
                appellant agreed to the custody arrangement, he is not aggrieved in
                regard to this issue, and thus, this issue is not properly before this court.
                See Vinci u. Las Vegas Sands, Inc., 115 Nev. 243, 246, 984 P.2d 750, 752
                (1999) (explaining that when a party enters into an agreement, that party
                cannot appeal from that agreement because he or she is not an aggrieved
                party).
                            Appellant next challenges the district court's order for the
                parties to evenly split the attorney fees and costs incurred during the
                divorce proceeding. Because the district court's order regarding attorney
                fees did not include an amount and required further action by the parties,
                and because a post-judgment order awarding attorney fees is
                independently appealable, we lack jurisdiction to consider this issue.    Lee
                v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000) (providing
                that a post-judgment order awarding attorney fees is appealable as a
                special order made after final judgment).
                            Lastly, appellant contends that the district court abused its
                discretion in ordering the marital residence sold if appellant was unable to
                refinance or modify the loan. Appellant asserts that the court should have
                directed respondent's mother, who was a co-signer to the mortgage, to
                assist him in refinancing or modifying the loan. Appellant's contention is
                without merit. The district court did not order respondent's mother to

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                      assist appellant because the purpose of the refinancing or modification of
                      the loan was to remove all other persons except appellant from the loan.
                      Thus, we conclude that the district court did not abuse its discretion in
                      directing that the marital residence be listed for sale if appellant was
                      unable to refinance or modify the loan within a specified time. 1 See Wolff
                      v. Wolff, 112 Nev. 1355, 1359, 929 P.2d 916, 918-19 (1996) (providing that
                      this court reviews the district court's division of community property for
                      an abuse of discretion). Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED. 2



                                                                                                  J.




                                                                                                  J.




                                                                                                  J.
                                                                 C—Saitta

                             'We note that on a limited remand from this court, the district court
                      entered an order enforcing the divorce decree and ordering the sale of the
                      marital residence but retaining jurisdiction to resolve any issues arising
                      from the sale. As the district court is merely enforcing the divorce decree,
                      we have jurisdiction to resolve appellant's challenge to the distribution of
                      the marital residence in the divorce decree. See Mack-Manley v. Manley,
                      122 Nev. 849, 858, 138 P.3d 525, 531-32 (2006) (explaining that the
                      district court retains jurisdiction to enter orders enforcing a divorce decree
                      while an appeal from that divorce decree is pending). Therefore, we deny
                      as moot appellant's February 7, 2014, objection to the district court's order
                      and motion for this court to consider the marital residence issue.

                            2We   conclude that appellant's additional arguments lack merit.


SUPREME COURT
        OF
     NEVADA
                                                            3
(0) I947A    cAge,)
                cc: Hon. Frances Doherty, District Judge, Family Court Division
                     Jason Owen Schricker
                     Natalie Jayne-Schricker
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A